         Case 2:18-cv-02513-DDC Document 79 Filed 11/20/20 Page 1 of 13




                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

SHANNA J. SHAW,                                 )
                                                )
                              Plaintiff,        )
                                                )
vs.                                             )       Case No. 2:18-cv-02513-CM-GEB
                                                )
T-MOBILE,                                       )
                                                )
                              Defendant.        )

                    DEFENDANT’S MEMORANDUM IN SUPPORT OF
                        MOTION FOR SUMMARY JUDGMENT

        Plaintiff Shanna J. Shaw was inadvertently terminated by defendant T-Mobile USA, Inc.

(“T-Mobile”) after an apparent miscommunication with a third-party benefits administrator led

the company to conclude she failed to timely return from a leave of absence. Immediately after

being informed of the error, T-Mobile reinstated plaintiff’s employment and offered her

additional time to return to work or obtain proper authorization to extend her time off. After

plaintiff effectively ignored T-Mobile’s requests, her employment ended.

        Plaintiff has now sued T-Mobile, alleging violations of Title VII of the Civil Rights Act

of 1964, 42 U.S.C. § 1981, the Americans with Disabilities Act, the Kansas Act Against

Discrimination, and the Fair Labor Standards Act, but her claims are without merit. Plaintiff

cannot establish a viable cause of action that T-Mobile’s actions had any discriminatory motive

whatsoever, nor can she demonstrate that she was not properly compensated for all hours she

worked during her employment. Accordingly, her claims are ripe for summary judgment and

should be dismissed.

  I.    STATEMENT OF UNCONTROVERTED MATERIAL FACTS

        Pursuant to Fed. R. Civ. P. 56 and Local Rule 56.1(a), T-Mobile provides the following

statement of uncontroverted material facts:


7058794v.1
         Case 2:18-cv-02513-DDC Document 79 Filed 11/20/20 Page 2 of 13




        1.      Plaintiff, an African-American woman, was hired by T-Mobile on August 7,

2017. Pre-Trial Order Stipulated Fact No. 1 and Supplemental Declaration of Ryan Davis

(“Davis Declaration II”), attached to T-Mobile’s Motion for Summary Judgment as Exhibit A, at

¶ 3; see also T-Mobile 000001, attached to Davis Declaration II as Exhibit 1.

        2.      On April 16, 2018, plaintiff began an approved leave of absence from T-Mobile.

Davis Declaration II at ¶ 4; see also T-Mobile 000262, attached to Davis Declaration II as

Exhibit 2.

        3.      Plaintiff’s leave of absence was initially approved through July 18, 2018. Davis

Declaration II at ¶ 5; see also T-Mobile 000130, attached to Davis Declaration II as Exhibit 3.

Plaintiff was therefore originally scheduled to return to work on July 19, 2018.             Davis

Declaration II at ¶ 5; see also T-Mobile 000134, attached to Davis Declaration II as Exhibit 4.

        4.      Plaintiff did not report to work following the scheduled expiration of her leave of

absence. Davis Declaration II at ¶ 6; see also T-Mobile 000134, attached to Davis Declaration II

as Exhibit 4.

        5.      T-Mobile attempted to contact plaintiff, but she did not answer the cell phone

number she had provided T-Mobile and her voice mailbox was full, preventing T-Mobile from

leaving a message. Davis Declaration II at ¶ 7; see also T-Mobile 000134, attached to Davis

Declaration II as Exhibit 4.

        6.      On July 22, 2018, plaintiff informed T-Mobile she was seeking an extension of

her leave of absence and would be returning to work on July 28, 2018. Davis Declaration II at ¶

8; see also T-Mobile 000134, attached to Davis Declaration II as Exhibit 4.




                                                 2

7058794v.1
         Case 2:18-cv-02513-DDC Document 79 Filed 11/20/20 Page 3 of 13




        7.     Plaintiff did not report to work on July 28, 2018 and did not contact T-Mobile

regarding her absence. Davis Declaration II at ¶ 9; see also T-Mobile 000134, attached to Davis

Declaration II as Exhibit 4.

        8.     T-Mobile’s leave of absence team contacted Broadspire Services Inc.

(“Broadspire”), T-Mobile’s third-party leave benefits administrator, and asked whether plaintiff

had applied for an extension of her leave, but was informed she had not done so. Davis

Declaration II at ¶ 10.

        9.     On July 29, 2018, ten days after plaintiff had not returned to work as expected, T-

Mobile informed plaintiff that her employment was being terminated due to apparent job

abandonment. Davis Declaration II at ¶ 11; see also T-Mobile 000134, attached to Davis

Declaration II as Exhibit 4.

        10.    On July 30, 2018, plaintiff contacted T-Mobile and stated she had contacted

Broadspire regarding an extension of her leave. Davis Declaration II at ¶ 12; see also T-Mobile

000134, attached to Davis Declaration II as Exhibit 4. Plaintiff stated that Broadspire informed

her that she had until August 1, 2018, to obtain from her health care provider the paperwork

necessary to consider plaintiff’s request for extended leave. Id.

        11.    T-Mobile contacted Broadspire and confirmed that, contrary to information

Broadspire had previously provided, plaintiff had in fact requested the paperwork necessary to

consider her request to extend her leave of absence. Davis Declaration II at ¶ 13; see also T-

Mobile 000134, attached to Davis Declaration II as Exhibit 4.

        12.    Accordingly, T-Mobile promptly contacted plaintiff to inform her that the

termination was the result of an administrative error stemming from the miscommunication with

Broadspire, and plaintiff’s employment would be reinstated effective immediately.           Davis


                                                 3

7058794v.1
         Case 2:18-cv-02513-DDC Document 79 Filed 11/20/20 Page 4 of 13




Declaration II at ¶ 14; see also T-Mobile 000134, attached to Davis Declaration II as Exhibit 4.

T-Mobile also reinstated all of plaintiff’s benefits and took measures to ensure she had no

documented “gaps” for purposes of her employment or benefits. Id.

        13.   On August 6, 2018, plaintiff’s leave of absence was extended through August 7,

2018. Davis Declaration II at ¶ 15; see also T-Mobile 000134, attached to Davis Declaration as

Exhibit 4, and T-Mobile 000262, attached to Davis Declaration II as Exhibit 2.

        14.   On August 9, 2018, plaintiff sought an additional extension of her leave of

absence, but was unable to obtain the necessary paperwork from her health care provider to

certify the extension, reportedly because of an issue with her health insurance coverage. Davis

Declaration II at ¶ 16; see also T-Mobile 000790, attached to Davis Declaration II as Exhibit 5.

T-Mobile agreed to allow plaintiff until an August 27, 2018 scheduled appointment with the

provider to obtain the necessary paperwork. Id.

        15.   On August 27, 2018, plaintiff stated the provider would not see her because she

had failed to pay an outstanding bill. Davis Declaration II at ¶ 17; see also T-Mobile 000790,

attached to Davis Declaration II as Exhibit 5. T-Mobile therefore agreed to allow plaintiff until

an October 8, 2018 scheduled appointment with the provider to obtain the necessary paperwork.

Davis Declaration II at ¶ 17; see also T-Mobile 000725-731, attached to Davis Declaration II as

Exhibit 6.

        16.   By October 15, 2018, more than two months after plaintiff’s extended leave had

expired, T-Mobile had not received from plaintiff information regarding a request for an

additional extension to her leave, nor had plaintiff returned to work or provided any information

regarding her intention of doing so. T-Mobile therefore terminated Plaintiff’s employment due




                                                  4

7058794v.1
         Case 2:18-cv-02513-DDC Document 79 Filed 11/20/20 Page 5 of 13




to job abandonment. Davis Declaration II at ¶ 18; see also T-Mobile 000807, attached to Davis

Declaration II as Exhibit 7.

        17.    T-Mobile requires non-exempt employees such as plaintiff to report and record

any and all hours worked, and maintains records regarding the number of hours worked and

compensation paid for such hours. Davis Declaration II at ¶ 19, see also T-Mobile 000082-

000089, attached to Davis Declaration II as Exhibit 8 and T-Mobile 000031-000079, attached to

Davis Declaration as Exhibit 9.

        18.    T-Mobile’s records reflect that plaintiff was properly compensated for all hours

worked during her employment, and T-Mobile is not aware of any regular or overtime hours

reported by plaintiff for which she was not fully and properly compensated. Davis Declaration II

at ¶¶ 20-21; see also T-Mobile 0000031-000079, attached to Davis Declaration II as Exhibit 9.

 II.    ARGUMENT AND AUTHORITIES

    A. Summary Judgment Standard

        Summary judgment is appropriate if the moving party demonstrates there is no genuine

issue as to any material fact and is entitled to a judgment as a matter of law.” Fed. R. Civ. P. 56.

In applying this standard, the court views the evidence and all reasonable inferences therefrom in

the light most favorable to the nonmoving party. Spaulding v. United Transp. Union, 279 F.3d

901, 904 (10th Cir. 2002). A fact is “material” if, under the applicable substantive law, it is

“essential to the proper disposition of the claim.” Adler v. Wal–Mart Stores, Inc., 144 F.3d 664,

670 (10th Cir. 1998). An issue of fact is “genuine” if “there is sufficient evidence on each side

so that a rational trier of fact could resolve the issue either way.” Id. The moving party bears the

initial burden of demonstrating an absence of a genuine issue of material fact and entitlement to

judgment as a matter of law. Spaulding at 904. The movant must attempt to meet his burden by


                                                 5

7058794v.1
         Case 2:18-cv-02513-DDC Document 79 Filed 11/20/20 Page 6 of 13




pointing “to those portions of the record that demonstrate an absence of a genuine issue of

material fact given the relevant substantive law.” Thomas v. Wichita Coca–Cola Bottling Co.,

968 F.2d 1022, 1024 (10th Cir.) cert. denied, 506 U.S. 1013 (1992).

        Once the movant has met this initial burden, the burden shifts to the nonmoving party to

“set forth specific facts showing that there is a genuine issue for trial. Douglass, 368 F. Supp. 2d

at 1228. The nonmoving party must “set forth specific facts that would be admissible in

evidence in the event of trial from which a rational trier of fact could find for the nonmovant. Id.

To accomplish this, the facts must be identified by reference to affidavits, deposition transcripts,

or specific exhibits incorporated therein. Id.

    B. T-Mobile is entitled to summary judgment on plaintiff’s claims of race and sex
       discrimination because she cannot meet her burden under the McDonnell-Douglas
       burden shifting standard.

        Plaintiff contends that her separation from employment was because of her race and sex,

but she cannot establish even a prima facie case of discrimination or otherwise carry her burdens

of production and persuasion under the state and federal statutes under which she is attempting to

sue. Simply put, plaintiff cannot offer anything to suggest or infer that her termination was the

result of an unlawful discriminatory motive, as opposed to an inadvertent error followed by her

refusal to accept T-Mobile’s offer that she return to work.1

        Plaintiff’s discrimination claims should be analyzed under the framework set forth by the

United States Supreme Court in McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).2 To

prevail under the McDonnell Douglas approach, plaintiff must first establish a prima facie case


1
  In earlier filings, plaintiff alluded to a potential cause of action for retaliation for alleged
protected activity. In the Pre-Trial Order, however, plaintiff makes no mention of retaliation,
and T-Mobile presumes she is not attempting to pursue such a claim.
2
 The McDonnell Douglas burden shifting framework also applies to plaintiff’s claims under the
KAAD. See Land v. Midwest Office Tech., Inc., 114 F. Supp. 2d 1121, 1139-42 (D. Kan. 2000).
                                             6

7058794v.1
         Case 2:18-cv-02513-DDC Document 79 Filed 11/20/20 Page 7 of 13




of unlawful discrimination. McDonnell Douglas Corp., 411 U.S. at 802, holding modified by

Hazen Paper Co. v. Biggins, 507 U.S. 604 (1993). Put another way, plaintiff has the “initial

burden of offering evidence adequate to create an inference that an employment decision was

based on a discriminatory criterion.” Int’l Bhd. of Teamsters v. United States, 431 U.S. 324, 358

(1977); accord Reeves v. Sanderson Plumbing Prods., Inc., 530 U.S. 133, 142 (2000). To meet

her prima facie burden, plaintiff must show that she 1) is a member of a protected class; 2) met

the employer’s legitimate expectations; 3) suffered an adverse employment action; and 4) was

treated differently than similarly situated employees who were not members of her protected

class. McDonnell Douglas, 411 U.S. at 802. Once plaintiff has met this burden, the burden

shifts to T-Mobile to articulate a legitimate, nondiscriminatory reason for plaintiff’s separation

from employment. Id. If T-Mobile sets forth such a reason, the burden shifts back to plaintiff to

present evidence that T-Mobile’s proffered reason for terminating her was merely a pretext for

discrimination. Id.

        Here, plaintiff has failed to meet her initial burden of establishing a prima facie case of

discrimination. T-Mobile concedes that plaintiff is a member of a protected class because she is

female and that she suffered an adverse employment action, albeit the primary act of which she

complains was an administrative error caused by a miscommunication between T-Mobile and its

third-party benefits administrator. T-Mobile Fact ¶¶ 9-12. In addition, for purposes of this

motion, T-Mobile does not affirmatively dispute that she met T-Mobile’s expectations prior to

her July 2018 termination.3 However, plaintiff has offered nothing to suggest she was treated




3
 To the extent plaintiff is alleging her termination in October 2018 following her reinstatement
was discriminatory, a point that she does not appear to raise in the Pre-Trial Order, plaintiff was
not meeting T-Mobile’s expectations at that time, as she had failed to request an extension of her
expired leave or return to active employment. T-Mobile Fact ¶ 16.
                                                 7

7058794v.1
          Case 2:18-cv-02513-DDC Document 79 Filed 11/20/20 Page 8 of 13




differently than similarly situated employees who were not members of her purported protected

class.

         In order to establish even a prima facie case, plaintiff must present evidence of similarly

situated male or non-African-American employees who engaged in similar behavior but were not

terminated. Sanchez v. Denver Pub. Sch., 164 F.3d 527, 531 (10th Cir. 1998). See also Duffey v.

Bd. of Comm’rs of Butler Cty., Kan., No. 08-1186-WEB, 2011 WL 1118585, at *10 (D. Kan.

Mar. 25, 2011) (discriminatory intent may be satisfied by proof that the employer treated

similarly situated employees more favorably). However, plaintiff has no such evidence, and

therefore cannot proceed further on her claim that her inadvertent termination in July 2018 – or

even her subsequent separation from employment in October 2018 – was the result of

discriminatory animus.

         Even if she somehow could be deemed to satisfy her prima facie burden, T-Mobile has

offered legitimate and non-discriminatory detailed explanations as to the circumstances

regarding both her initial separation from employment in July 2018, her reinstatement, and her

subsequent termination in October 2018. T-Mobile Fact ¶¶ 3-9, 16. Plaintiff has not and cannot

offer anything to suggest this information is a pretext for unlawful discrimination. Rather,

plaintiff’s July 2018 discharge was, at worst, a mistake based largely on a miscommunication

with a third-party provider, and she was promptly reinstated. T-Mobile Fact ¶¶ 3-12. Any such

mistake does not amount to unlawful discrimination. See, e.g., Burks v. Mobile County Public

School System, 2019 WL 1452511 at * 4 (S.D. Ala. April 2, 2019) (“mistaken” termination that

“appears to have been an error that was corrected” does not constitute intentional discrimination

in violation of federal statute).




                                                  8

7058794v.1
         Case 2:18-cv-02513-DDC Document 79 Filed 11/20/20 Page 9 of 13




        Plaintiff cannot dispute that after the error was brought to its attention, T-Mobile

promptly rescinded her termination and reinstated her employment, actions that belie any

suggestion that T-Mobile had any discriminatory animus toward her. As for her subsequent

October 2018 termination, it is undisputed that it was based on her failure to apply for an

extension or return to active employment after the verified expiration of her leave. T-Mobile

Fact ¶ 16. Nothing in the record reflects any indicia of discriminatory intent on the part of T-

Mobile based on her race, gender, or any other protected characteristic, or casts doubt on T-

Mobile’s legitimate and non-discriminatory explanation for its actions. Accordingly, plaintiff’s

race and gender claims are subject to summary judgment.

    C. T-Mobile is entitled to summary judgment on plaintiff’s claim of disability
       discrimination because she cannot meet her burden under the McDonnell-Douglas
       burden shifting standard.

        Plaintiff also brings a claim for disability discrimination, but again she cannot present any

genuine disputed facts that might allow her to carry her case to a jury. To establish a prima facie

case under the ADA, plaintiff must show that she (1) is a disabled person as defined by the

ADA; (2) is qualified, with or without reasonable accommodation, to perform the essential

functions of the job held or desired; and (3) suffered discrimination by an employer or

prospective employer because of that disability. Justice v. Crown Cork & Seal Co., 527 F.3d

1080, 1086 (10th Cir. 2008).

        With regard to the first element of the prima facie case, it appears plaintiff is suggesting

that her pregnancy and complications related to it rendered her disabled under the applicable law.

Pregnancy itself is generally not recognized as a disability under the ADA. See 29 C.F.R. §

1630.2(h); see Richards v. City of Topeka, 173 F.3d 1247, 1250 n. 2 (10th Cir. 1999) (“numerous

district courts have concluded that a normal pregnancy without complications is not a disability


                                                 9

7058794v.1
         Case 2:18-cv-02513-DDC Document 79 Filed 11/20/20 Page 10 of 13




under 42 U.S.C. § 12102(2)(A)”). Impairments related to pregnancy, however, can qualify as

disabilities depending on the impact the condition has on the employee.               See 29 C.F.R. §

1630.2(j). Although plaintiff references the existence of such complications in her pleadings and

the Pre-Trial Order, she has never explained how they rendered her disabled under the applicable

statutes, and therefore cannot establish the first element of her prima facie case.

        Despite plaintiff’s extensive leave of absence, T-Mobile will not, at this stage, challenge

the second element as to whether plaintiff was qualified, with or without reasonable

accommodation, to perform the essential functions of her job at the time of her July 2018

inadvertent termination or her October 2018 termination following her refusal to return to work

or properly request additional time off. Her prima facie case, however, is again lacking as to the

third element, as she cannot point to anything that might suggest she was subject to

discrimination because of any pregnancy-related impairments, rather than an individual impacted

by a mere miscommunication between T-Mobile and its benefits administrator. Standing alone,

her inability to establish two elements of her prima facie case is fatal to her claim and supports

the entry of summary judgment.

        Even if she could establish a prima facie case of disability discrimination, plaintiff’s

cause of action is still ripe for summary judgment pursuant to the McDonnell Douglas burden

shifting standards that were also applicable to her race and gender claims. Lee v. TransAm

Trucking, Inc., No. 17-2150, 2018 WL 3432045, at *5 (D. Kan. July 16, 2018). As set forth

above, T-Mobile has provided properly supported details regarding its legitimate bases for any

decisions it made regarding plaintiff’s employment, and nothing in plaintiff’s briefing supports

the suggestion that these explanations are a pretext for unlawful disability discrimination. To the

contrary, T-Mobile’s treatment of plaintiff supports the conclusion it provided accommodations


                                                 10

7058794v.1
         Case 2:18-cv-02513-DDC Document 79 Filed 11/20/20 Page 11 of 13




that were more than reasonable, allowing her a leave of absence stretching nearly six months

despite the fact that she had been employed by T-Mobile for less than a year. See T-Mobile Fact

¶¶ 2-3, 10-13. These undisputed facts cut directly against the suggestion T-Mobile discriminated

against plaintiff due to any impairments she might have had. Accordingly, for any or all of these

reasons, any claim of a violation of the ADA is also subject to summary judgment.

    D. Plaintiff’s claim for violation of the FLSA is also subject to summary judgment.

        Plaintiff also asserts that T-Mobile is liable for a violation of the FLSA, claiming that she

was not paid for all of the time she worked as required by the applicable law. See Pre-Trial

Order at 10, Section 4(a)(2). “An employee who brings suit under [the FLSA] for unpaid

minimum wages or unpaid overtime compensation . . . has the burden of proving that he

performed work for which he was not properly compensated.” Anderson v. Mt. Clemens Pottery

Co., 328 U.S. 680, 686–87 (1946). “[A]n employee has carried out his burden if he proves that

he has in fact performed work for which he was improperly compensated and if he produces

sufficient evidence to show the amount and extent of that work as a matter of just and reasonable

inference.” Id. at 687.

        At the outset, it does not appear plaintiff is actually claiming that she was not properly

compensated for all hours worked during her active employment with T-Mobile. Rather, in the

Pre-Trial Order she asserts that she believes T-Mobile violated the FLSA by allegedly

“interfer[ing] with [her] disability payments.” Pre-Trial Order at 3, Section 3(a). Claims related

to disability benefits, however, are not covered under the FLSA, but rather are governed by the

Employee Retirement Income Security Act (“ERISA”). See generally Aetna Health Inc. v.

Davila, 542 U.S. 200 (2004).




                                                 11

7058794v.1
         Case 2:18-cv-02513-DDC Document 79 Filed 11/20/20 Page 12 of 13




        It is therefore difficult to comprehend how plaintiff has carried even her preliminary

burden of demonstrating she performed work for which she was not properly compensated.

Even if she had made such a showing, her claim still would not survive summary judgment, as

after the plaintiff satisfies her initial burden, “[t]he burden then shifts to the employer to come

forward with evidence of the precise amount of work performed or with evidence to negative the

reasonableness of the inference to be drawn from the employee's evidence.” Anderson, 328 U.S.

at 687-88. Here, T-Mobile has done just that, providing verified records demonstrating that

plaintiff was in fact properly paid for all hours she worked and reported. See T-Mobile Fact ¶¶

17-18. As a result, plaintiff’s FLSA claim is ripe for summary judgment.

III.    CONCLUSION

        Plaintiff Shanna J. Shaw was understandably frustrated when a third-party benefits

administrator provided inaccurate information regarding her leave of absence that prompted T-

Mobile to terminate her employment. Plaintiff, however, cannot support the contention that T-

Mobile’s actions were discriminatory on the basis of any protected status as opposed to an

accidental miscommunication. Nor has plaintiff ever explained why she did not respond to and

accept T-Mobile’s immediate rescission of her termination and offer to return to active

employment, an action that in and of itself belies the suggestion that T-Mobile was acting with

any degree of discriminatory intent. Finally, plaintiff has not offered a scintilla of evidence to

establish she was not fully and properly compensated by T-Mobile for any work she performed.

        Accordingly, for all of reasons set forth above, defendant T-Mobile USA, Inc.

respectfully requests this Court grant T-Mobile’s Motion for Summary Judgment, dismiss

plaintiff’s claims with prejudice, and provide whatever other and further relief the Court deems

appropriate.


                                                12

7058794v.1
         Case 2:18-cv-02513-DDC Document 79 Filed 11/20/20 Page 13 of 13




                                                Respectfully submitted,

                                                /s/ David C. Vogel
                                                David C. Vogel, KS Bar No. 18129
                                                Lisa L. Martin, KS Bar No. 27579
                                                Constangy, Brooks, Smith & Prophete, LLP
                                                2600 Grand Boulevard, Suite 750
                                                Kansas City, Missouri 64108-4600
                                                Telephone: (816) 472-6400
                                                Facsimile: (816) 472-6401
                                                dvogel@constangy.com
                                                lmartin@constangy.com

                                                Attorneys for Defendant


                                CERTIFICATE OF SERVICE

        I hereby certify that a copy of the foregoing was filed through the Court’s e-filing system

on this 20th day of November, 2020, and a copy was forwarded by first-class U.S. Mail, postage

prepaid, to:

    Shanna J. Shaw
    5400 E. 21st, Apt. 719
    Wichita, KS 67208


    Plaintiff Pro Se

                                             /s/ David C. Vogel
                                             An Attorney For Defendant




                                                13

7058794v.1
